                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 TRACIE M. HUNTER,                            :                   Case No. 1:16-cv-561
                                              :
        Petitioner,                           :       District Judge Timothy S. Black
                                              :    Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 HAMILTON COUNTY COURT OF                     :
 COMMON PLEAS, et al.,                        :
                                              :
        Respondents.                          :

             ORDER DENYING HUNTER’S EMERGENCY MOTION
                      TO STAY PENDING APPEAL

       Before the Court is Petitioner Tracie M. Hunter’s emergency motion for stay of

execution of her sentence pending appeal. (Doc. 61). The motion is not well-taken.

       First, in the Court’s final Order of yesterday (Doc. 58), the Court already found it

proper to vacate its prior stay in this Court of the state court proceedings (Doc. 4). The

Court stands by that decision as the stay was to remain in place only while the case was

before this Court.

       Second, the Court finds that its jurisdiction to enter a stay is questionable. 28

U.S.C. § 2251 provides:

          A justice or judge of the United States before whom a habeas
          corpus proceeding is pending, may, before final judgment or after
          final judgment of discharge, or pending appeal, stay any proceeding
          against the person detained in any State court or by or under the
          authority of any State for any matter involved in the habeas corpus
          proceeding.
28 U.S.C.A. § 2251(a)(1) (emphasis added). Hunter’s habeas corpus proceeding is no

longer pending before the Court and Hunter has filed a notice of appeal. (Doc. 60). “In

general, filing of a notice of appeal confers jurisdiction on the court of appeals and

divests the district court of control over those aspects of the case involved in the appeal.”

Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985). The Court

finds that any motion to stay execution of Hunter’s sentence should be filed with the

Sixth Circuit.

       Finally, even assuming arguendo that this Court has jurisdiction to enter a stay

pending appeal, the four-factor test used to determine whether to enter a stay weighs

against a stay of Hunter’s sentence. To determine whether granting a stay is appropriate,

courts consider:

          1) whether there is a likelihood [petitioner] will succeed on the
          merits of the appeal; 2) whether there is a likelihood [petitioner] will
          suffer irreparable harm absent a stay; 3) whether the stay will cause
          substantial harm to others; and 4) whether the injunction would
          serve the public interest.

Workman v. Bell, 484 F.3d 837, 839 (6th Cir. 2007). Moreover, a petitioner must show a

“significant possibility of success on the merits” to obtain a stay. Hill v. McDonough,

547 U.S. 573, 574 (2006) (emphasis added).

       While the Court granted Hunter a certificate of appealability on the narrow issue

of her prosecutorial misconduct claim, Hunter cannot show a significant possibility of

success on the merits. The Hamilton County Court of Common Pleas, the Ohio Court of

Appeals, the Supreme Court of Ohio, a United States Magistrate Judge, and now this

Court have all considered Hunter’s claims and denied her relief. Because Hunter has not


                                              2
shown a significant possibility of success on the merits, a stay is not warranted.

Additionally, the third and fourth factors weigh against entering a stay because the

Respondents and the public have an interest in the finality of judgments. While Hunter

has shown that she may suffer irreparable harm absent a stay, that showing alone is

insufficient.

       Accordingly, this Court DENIES Hunter’s emergency motion for stay of

execution of sentence pending appeal (Doc. 61).

       IT IS SO ORDERED.

Date: May 30, 2019                                           /s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                             3
